Givan, C.J.
Petitioners (respondents) seek rehearing of our decision in State ex rel. Wheeler v. Shelby Circuit Ct., (1977) 266 Ind. 296, 362 N.E.2d 477, in which this Court held that the recount provisions in IC 3-1-27 (Burns 1972) were unconstitutional insofar as they required the circuit court to order the recount and to appoint recount commissioners in recounts involving state legislative offices. We grant rehearing, reverse our prior judgment and dissolve the permanent writ of prohibition and alternative writ of mandamus.
Petitioners claim that the Shelby Circuit Court has jurisdiction to order a recount and to appoint recount commissioners pursuant to the provisions in IC 3-1-27. The statute provides that any candidate is entitled to a recount and vests *267the responsibility of conducting that recount with the circuit court.
Respondents (relator) argue that this circuit court lacks jurisdiction because it unconstitutionally interferes with the legislature’s right to determine the qualifications of its members as set forth in Article 4, Sec. 10 of the Indiana Constitution, which section reads in part as follows :
“Each House, when assembled, shall choose its own officers, the President of the Senate; judge the elections, qualifications, and returns of its own members. . . .”
Respondents rely upon several prior holdings of this Court which state that IC 3-1-27 violates Article 4, Sec. 10 of the Indiana Constitution. State ex rel. Acker v. Reeves, (1951) 229 Ind. 126, 95 N.E.2d 838; State ex rel. Beaman v. Cir. Ct. of Pike Cty., (1951) 229 Ind. 190, 96 N.E.2d 671; State ex rel. Batchelet v. DeKalb Cir. Ct., (1967) 248 Ind. 481, 229 N.E.2d 798.
State ex rel. Beaman v. Cir. Ct. of Pike Cty., supra, involved an order of recount by the Court in the election of a state senator. The Court, citing State ex rel. Acker v. Reeves, supra, stated that Burns 29-5414 [IC 3-1-27-14] conferred no jurisdiction, either judicial or ministerial, upon the Court and was void as an unconstitutional impingement upon Article 4, Sec. 10 of the Indiana Constitution. The Court rejected an argument that the statute merely provided a proceeding rather than an adjudication of the election or the right to office. The Court interpreted the statute to mean that the recount supersedes any prior returns for all offices.
However as pointed out in the original majority opinion in this case, following the Beaman and Acker decisions the legislature altered the statute by removing a proviso that the results of the recount were required in cases to be accepted as “prima facie evidence of the votes cast for such office. . . .” In the original majority opinion this Court held however that the statutory alterations did not “. . . take the court’s act outside the scope of the constitutional prohibi*268tion.” We now hold however that the alteration of the statute following Beaman and Acker was accomplished by the legislature for the express purpose of permitting a court to participate in the recount process.
It appears to have always been the legislature’s intent to consider the vote of the public as the primary requisite for attaining a seat in a legislative body. A recount is merely an extension of this voting process and has been provided for by the legislature in an effort to assure the correctness of the vote count. This is in no way an invasion of the legislative prerogative. Neither the original vote nor the recount are absolutely binding on the legislative body. After results of the voting have been tabulated and certified to the legislature, that body is then constitutionally free to pass upon the qualifications of the persons involved. We now hold that the legislature’s intent is clear; that they desire the election boards and courts to function in the manner set out in the statute.
We therefore dissolve the temporary writ of prohibition. The trial court is now free to function under the statute.
Pivarnik and Hunter, JJ., concur; DeBruler, J. dissents with opinion in which Prentice, J., concurs.